Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-12-00441-CV

                         Abel R. VASQUEZ and Amelia M. Vasquez,
                                      Appellants

                                          v.
                                        Jesus
                      Jesus E. ZAMARIPPA and Yolanda P. Zamarippa,
                                      Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-09427
                      Honorable Solomon Casseb, III, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Jesus Zamarippa, recover his costs of this appeal
from appellant, Abel R. Vasquez.

       SIGNED July 31, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice